Exhibit 10.1

 

CONSULTING AGREEMENT

This Consulting Agreement is entered into as of August 30, 2019 (“Effective
Date”) by and between Quotient Technology Inc., with its principal place of
business at 400 Logue Avenue, Mountain View, CA 94043 (“Company”) and Mir Aamir
(“Consultant”).

1.Engagement of Services.  Company may from time to time issue Statement(s) of
Work in the form attached to as Exhibit A (“SOW”).  Subject to the terms of this
Agreement, Consultant will, to the best of its ability, render the Services (the
“Services”) set forth in the SOW(s) executed by the parties (the “Project(s)”)
by the completion dates set forth therein.  The manner and means by which
Consultant chooses to complete the Projects are in Consultant's sole discretion
and control.  Consultant agrees to exercise the highest degree of
professionalism, and to utilize its expertise and creative talents in completing
such Projects.  Consultant will perform the Services necessary to complete the
Projects in a timely and professional manner consistent with industry standards,
and at a location, place and time which the Consultant deems
appropriate.  Consultant will keep the Company advised as to Consultant’s
progress in performing the Services under this Agreement, and will, as requested
by the Company, prepare written reports with respect to such progress.
Consultant may not subcontract or otherwise delegate its obligations under this
Agreement without Company's prior written consent.  The terms of this Agreement
will also apply to any work relating to Company’s business performed by
Consultant prior to the Effective Date.  Consultant will provide, at
Consultant’s own expense, a place of work and all equipment, tools and other
materials necessary to complete the Services; however, to the extent necessary
to facilitate performance of the Services, Company may, in its discretion, make
its equipment or facilities available to Consultant at Consultant’s
request.  While on the Company’s premises, Consultant agrees to comply with
Company’s then-current access rules and procedures, including those related to
safety, security and confidentiality.  Consultant agrees and acknowledges that
Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including
stored computer files, email messages and voice messages) and that Consultant’s
activities, including the sending or receiving of any files or messages, on or
using those systems may be monitored, and the contents of such files and
messages may be reviewed and disclosed, at any time, without notice.  
Consultant will ensure that each of its employees, consultants and agents who
will have access to any Confidential Information or perform any Services has
entered into a binding written agreement that is expressly for the benefit of
Company and protects Company’s rights and interests to at least the same degree
as Section 4.  Company reserves the right to refuse or limit Consultant’s use of
any employee, consultant or agent or to require Consultant to remove any
employee, consultant or agent already engaged in the performance of the
Services.  Company’s exercise of such right will in no way limit Consultant’s
obligations under this Agreement.

2.Compensation. Company shall compensate Consultant as set forth in the
applicable SOW.  Consultant will be responsible for all expenses incurred in
performing Services under this Agreement; provided, however Consultant will be
reimbursed for expenses that are expressly provided for in a SOW or that have
been approved in advance in writing by Company, provided Consultant has
furnished such documentation for authorized expenses as Company may reasonably
request.  Payment of Consultant’s fees and expenses will be in accordance with
terms and conditions set forth in the applicable SOW.  

3.Independent Contractor Relationship. Consultant’s relationship with Company
will be that of an independent contractor and nothing in this Agreement should
be construed to

 

--------------------------------------------------------------------------------

 

create a partnership, agency, joint venture, or employer-employee relationship
between Company and any of Consultant’s personnel.  Consultant is not the agent
of Company and is not authorized to make any representation, contract, or
commitment on behalf of Company. Consultant (if Consultant is an individual) and
Consultant’s personnel will not be entitled to any of the benefits which Company
may make available to its employees, such as group insurance, profit-sharing or
retirement benefits.  Consultant will be solely responsible for all tax returns
and payments required to be filed with or made to any federal, state or local
tax authority with respect to Consultant’s performance of Services and receipt
of fees under this Agreement.  Company will regularly report amounts paid to
Consultant by filing Form 1099-MISC with the Internal Revenue Service as
required by law.  Because Consultant is an independent contractor, Company will
not withhold or make payments for social security; make unemployment insurance
or disability insurance contributions; or obtain worker’s compensation insurance
on Consultant’s behalf.  If Consultant is an individual or a sole proprietor,
Consultant agrees to accept exclusive liability for complying with all
applicable state and federal laws governing self-employed individuals, including
obligations such as payment of taxes, social security, disability and other
contributions based on fees paid to Consultant, its agents or employees under
this Agreement.  Consultant hereby agrees to indemnify and defend Company
against any and all such taxes or contributions, including penalties and
interest.  If Consultant is reclassified by a state or federal agency or court
as the Company's employee, Consultant will become a reclassified employee and
will receive no benefits from the Company, except those mandated by state or
federal law, even if by the terms of the Company's benefit plans or programs of
the Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.

4.Trade Secrets - Intellectual Property Rights.

4.1 Confidential Information.  Consultant agrees during the Term of this
Agreement (as defined herein) and thereafter that it will take all steps
reasonably necessary to hold Company’s Confidential Information in trust and
confidence, will not use Confidential Information in any manner or for any
purpose not expressly set forth in this Agreement, and will not disclose any
such Confidential Information to any third party without first obtaining
Company’s express written consent on a case-by-case basis.  By way of
illustration but not limitation “Confidential Information” includes (a) trade
secrets, inventions, mask works, ideas, processes, formulas, source and object
codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques; and (b) information regarding
plans for research, development, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of Company.  Notwithstanding the other
provisions of this Agreement, nothing received by Consultant will be considered
to be Company Confidential Information if (1) it has been published or is
otherwise readily available to the public other than by a breach of this
Agreement; (2) it has been rightfully received by Consultant from a third party
without confidential limitations; (3) it has been independently developed for
Consultant by personnel or agents having no access to the Company Confidential
Information; or (4) it was known to Consultant prior to its first receipt from
Company.

 

--------------------------------------------------------------------------------

 

4.2 Third Party Information.  Consultant understands that Company has received
and will in the future receive from third parties confidential or Confidential
Information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and use it only for certain
limited purposes.  Consultant agrees to hold Third Party Information in
confidence and not to disclose to anyone (other than Company personnel who need
to know such information in connection with their work for Company) or to use,
except in connection with Consultant’s work for Company, Third Party Information
unless expressly authorized in writing by an officer of Company.

4.3 No Conflict of Interest.  Company acknowledges that Consultant may provide
similar services to third parties, provided however that Consultant may not,
during the Term of this Agreement, perform any work (whether as an employee,
consultant, advisor or owner) for any entity that is engaged in competition with
the Company.  Consultant further agrees that Consultant shall terminate this
Agreement immediately upon accepting any employment, consulting or advisory
relationship with any competitor of the Company.  Consultant further agrees
during the Term to notify the Company in advance before accepting any employment
or consulting relationship with any third party so that the Company may assess,
in its sole discretion, whether such entity is competitive with the Company, and
Company agrees to notify Consultant of the result of its assessment.  Consultant
agrees during the Term of this Agreement not to accept work or enter into a
contract or accept an obligation in direct conflict with Consultant’s
obligations under this Agreement or the scope of Services rendered for
Company.  Consultant warrants that to the best of its knowledge, there is no
other existing contract or duty on Consultant’s part inconsistent with this
Agreement.  Consultant further agrees not to disclose to Company, or bring onto
Company’s premises, or induce Company to use any confidential information that
belongs to anyone other than Company or Consultant. Breach of this section
constitutes a material breach of this Agreement.

4.4 Work Product.  Consultant agrees that any and all Work Product (as defined
below) shall be the sole and exclusive property of Company. Consultant agrees to
promptly make full written disclosure to Company, will hold in trust for the
sole right and benefit of Company, and hereby assigns to Company, or its
designee, all right, title, and interest in and to any and all deliverables,
technology, inventions, original works of authorship, developments, concepts,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which Consultant may solely or jointly conceive or
develop or reduce to practice during the course of performing Services for
Company (collectively referred to as the "Work Product").  

4.5 Waiver or Assignment of Other Rights.  If Consultant has any rights to the
Work Product that cannot be assigned to Company including but not limited to
“artist’s rights” or “moral rights”, Consultant unconditionally and irrevocably
waives the enforcement of such rights, and all claims and causes of action of
any kind against Company with respect to such rights, and agrees, at Company’s
request and expense, to consent to and join in any action to enforce such
rights.  If Consultant has any right to the Work Product that cannot be assigned
to Company or waived by Consultant, Consultant unconditionally and irrevocably
grants to Company during the term of such rights, an exclusive, irrevocable,
perpetual, worldwide, fully paid and royalty-free license, with rights to
sublicense through multiple levels of sublicensees, to make, have made, modify,
use, and sell, reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed, such
rights.

 

--------------------------------------------------------------------------------

 

4.6 Assistance.  Consultant agrees to cooperate with Company or its designee(s),
both during and after the Term of this Agreement, in the procurement and
maintenance of Company's rights in the Work Product and to execute, when
requested, any other documents deemed necessary by Company to carry out the
purpose of this Agreement.  Consultant will assist Company (including but not
limited to executing documents) to obtain, and from time to time enforce, United
States and foreign intellectual and proprietary rights relating to the Work
Product in any and all countries.  Consultant will execute, verify and deliver
assignments of such intellectual or proprietary rights to Company or its
designee.  Consultant’s obligation to assist Company set forth hereunder will
continue beyond the termination of this Agreement, but Company will compensate
Consultant at a reasonable rate after such termination for the time actually
spent by Consultant at Company’s request on such assistance.  In the event
Company is unable for any reason, after reasonable effort, to secure
Consultant’s signature on any document needed in connection with the actions
specified above in this Section 4.6, Consultant hereby designates and appoints
Company and its duly authorized officers and agents as its agent and
attorney-in-fact, which appointment is coupled with an interest, to act for and
in its behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Consultant.  Consultant hereby
waives and quitclaims to Company any and all claims, of any nature whatsoever,
which Consultant now or may hereafter have for infringement of any intellectual
or proprietary rights assigned hereunder to Company.

4.7 Background Technology.  Company acknowledges that Consultant may use in the
course of performing the Services or incorporate in the deliverables inventions,
original works of authorship, developments, improvements, and trade secrets that
Consultant can prove with written evidence were made by Consultant prior to
engagement with Company or licensed by Consultant from a third party
(collectively referred to as "Background Technology").  Background Technology
belongs to Consultant, and is not assigned by the Consultant hereunder.  If in
the course of Services for Company, Consultant incorporates into a deliverable,
the Work Product, or any other Company product, process or machine a Background
Technology owned by Consultant or in which it has an interest, Company is hereby
granted and has a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license including the right to sublicense to make, have made, modify, use, and
sell, reproduce, create derivative works of, distribute, publicly perform and
publicly display the Background Technology as part of or in connection with such
deliverable, Work Product, product, process or machine. However, in no event
will Consultant incorporate into the Work Product any software code licensed
under the GNU GPL or LGPL or any similar “open source” license.  Consultant
represents and warrants that Consultant has an unqualified right to license to
Company all Background Technology as provided in this section.

5.Consultant Representations and Warranties.  Consultant hereby represents and
warrants that (a) the Work Product will be an original work of Consultant and
any third parties involved in the Project will have executed assignment of
rights reasonably acceptable to Company; (b) neither the Work Product nor any
element thereof will infringe the intellectual or proprietary rights of any
third party; (c) the Services and Work Product will comply with laws and
regulations, and with Company’s requirements and the description and
specifications set forth in the SOW; (d) Consultant will not grant, directly or
indirectly, any rights or interest whatsoever in the Work Product to third
parties; (e) Consultant has full right and power to enter into and perform this
Agreement without the consent of any third party; (f) Consultant will take all
necessary precautions to prevent injury to any persons (including employees of
Company) or damage to property

 

--------------------------------------------------------------------------------

 

(including Company’s property) during the term of this Agreement; and (g) should
Company permit Consultant to use any of Company’s equipment, tools, or
facilities during the term of this Agreement, Consultant will be responsible for
any injury to any person (including death) or damage to property (including
Company's property) arising out of use of such equipment, tools or facilities,
whether or not such claim is based upon its condition or on the alleged
negligence of Company in permitting its use.

6.Indemnification and Limitation of Liability.

6.1 Indemnification.  Consultant will indemnify and hold harmless Company, its
officers, directors, employees, sublicensees, customers and agents from any and
all claims, losses, liabilities, damages, expenses and costs (including
attorneys’ fees and court costs) which result from a breach or alleged breach of
any representation or warranty of Consultant (a “Claim”) set forth in Section 5
of this Agreement, or a determination by a court or agency that the Consultant
is not an independent contractor.  Company will give Consultant written notice
of any such Claim and Consultant has the right to participate in the defense of
any such Claim at its expense.  From the date of written notice from Company to
Consultant of any such Claim, Company will have the right to withhold from any
payments due Consultant under this Agreement the amount of any defense costs,
plus additional reasonable amounts as security for Consultant's obligations
under this Section 6. Company acknowledges that the foregoing does not require
separate professional liability insurance coverage.

6.2 Limitation of Liability.  IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT
OR TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, OR DAMAGES FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY
COMPANY TO CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES, DELIVERABLES OR
INVENTION GIVING RISE TO SUCH LIABILITY.

 

7.Term; Termination.

7.1 Term. The term of this Agreement (“Term”) is from the Effective Date set
forth above, ending as of December 31, 2020, subject to earlier termination by
mutual agreement of the parties or as set forth below.  

7.2 Termination by Company.  Company may terminate this Agreement for Cause upon
five (5) days’ prior written notice to Consultant.  For purposes of this
Agreement, “Cause” shall be defined as follows:  (a) Consultant’s death or
disability; (b) Consultant’s material breach of this Agreement or any other
agreement between Consultant and the Company; (c) Consultant’s acceptance of
full-time employment with a third party; or (d) Consultant’s conviction for any
crime. Company may also terminate this Agreement for convenience upon thirty
(30) days’ prior written notice to Consultant.

 

--------------------------------------------------------------------------------

 

7.3 Termination by Consultant.  Consultant may terminate this Agreement at any
time upon written notice to the Company.  

7.4 Effect of Termination.  During and for a period of two (2) years immediately
following termination of this Agreement by either party, Consultant agrees not
to directly or indirectly solicit or induce any employee or independent
contractor to terminate or breach an employment, contractual or other
relationship with Company.  Upon termination of the Agreement or earlier as
requested by Company, Consultant will deliver to Company any and all drawings,
notes, memoranda, specifications, devices, formulas, and documents, together
with all copies thereof, and any other material containing or disclosing any
Work Product, Third Party Information or Confidential Information of
Company.  Consultant further agrees that any property situated on Company's
premises and owned by Company, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice. All of Consultant’s then-outstanding unvested
equity awards shall cease vesting on the termination date of this Agreement.

8.General Provisions.

8.1 Governing Law.  This Agreement will be governed and construed in accordance
with the laws of the State of California, USA, as applied to transactions taking
place wholly within California between California residents.  The parties hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in Santa Clara County, California, USA for any lawsuit arising from or
related to this Agreement that is permitted under this Agreement.  

8.2 No Publicity.  Consultant may not, without Customer’s written consent,
disclose to any third party that Company is a customer of Consultant, or use
Customer’s trade name, trademark, or logo.

8.3 Injunctive Relief.  Consultant agrees that it would be impossible or
inadequate to measure and calculate Company's damages from any breach of the
covenants set forth in Section 4.  Accordingly, Consultant agrees that if
Consultant breaches Section 4, Company will have available, in addition to any
other right or remedy available, the right to obtain from any court of competent
jurisdiction an injunction restraining such breach or threatened breach and
specific performance of any such provision.  Consultant further agrees that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of such specific performance.

8.4 Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to law, such provision will be changed and
interpreted so as to best accomplish the objectives of the original provision to
the fullest extent allowed by law and the remaining provisions of this Agreement
will remain in full force and effect.

8.5 No Assignment.  This Agreement may not be assigned by Consultant without
Company’s written consent, and any such attempted assignment will be void and of
no effect.

 

--------------------------------------------------------------------------------

 

8.6 Notices.  All notices, demands or consents required or permitted under this
Agreement will be in writing.  Notice will be considered delivered and effective
when (a) personally delivered; (b) two days following transmission if sent by
facsimile with confirmation of receipt; (c) one (1) day after posting when sent
by reputable private overnight carrier (e.g.,  DHL, Federal Express, etc.); or
(d) five (5) days after posting when sent by certified United States
mail.  Notice will be sent to the parties at the addresses set forth on the
first page of this Agreement or at such other address as will be given by either
party to the other in writing. Notice to Company will also be emailed to Legal
at legal@quotient.com.

8.7 Survival.  The following provisions will survive termination of this
Agreement: Sections 4, 6, 7.3, and 8.

8.8 Export.  Consultant agrees not to export, directly or indirectly, any U.S.
source technical data acquired from Company or any products utilizing such data
to countries outside the United States, which export may be in violation of the
United States export laws or regulations.

8.9 Waiver.  No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach.  No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right.  Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.

8.10 Defend Trade Secrets Act of 2016.  Pursuant to the Defend Trade Secrets Act
of 2016, Consultant is notified that an individual will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (i) is made in confidence to a federal, state, or local
government official (directly or indirectly) or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
(and only if) such filing is made under seal. In addition, an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the individual’s attorney and
use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

8.11 Entire Agreement.  This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between the parties.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by both
parties.  The terms of this Agreement will govern all SOWs and Services
undertaken by Consultant for Company.  In the event of any conflict between this
Agreement and a SOW, the SOW will control, but only with respect to the Services
set forth herein.

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have caused this Consulting Agreement to be
executed by their duly authorized representative.

 

QUOTIENT TECHNOLOGY INC.

 

By:

/s/ Jillian Slagter

 

Jillian Slagter

(Printed Name)

 

Title:

Chief HR Officer

 

MIR AAMIR

 

/s/ Mir Aamir

(Signature)

 

 

--------------------------------------------------------------------------------

 

Statement of Work

Effective as of the Effective Date

 

This Statement of Work is governed by the terms of the Consulting Agreement in
effect between Quotient Technology Inc. (“Company”) and Mir Aamir
(“Consultant”).  In the event that any item in this Statement of Work is
inconsistent with that Agreement, the terms of this Statement of Work will
govern.

1.Services.  Consultant shall advise the Company in any area of his expertise
(the “Services”), as requested by the Company’s the Board of Directors or
CEO.  Consultant shall perform no more than eight (8) hours of Services per
week.  Consultant understands and agrees that he may not communicate on behalf
of, referencing, or representing Client, in any manner with any customer,
partner or prospect of Client without prior written approval by Client’s CEO.

2.Cash Compensation.  Consultant shall not be entitled to any cash compensation
for the Services.  

3.Equity Compensation.

A.The equity awards set forth in Schedule 1 hereto (the “Equity Awards”), which
were granted to Consultant while Consultant served as an employee for the
Company, shall continue to vest during the Term, and shall continue to be
governed in all respects by the terms of the governing plan documents, grant
notices and equity agreements.  Any remaining equity awards granted to
Consultant while an employee (i) are hereby amended to provide that vesting will
cease and (ii) any unvested portion of such awards will be forfeited, in each
case as of Consultant’s last day of employment with the Company.  The terms of
such remaining equity awards will otherwise remain unchanged.

B.If, during the Term, Client consummates a Change of Control (as defined
below), then Client will accelerate the vesting of the Equity Awards such that
Consultant will be deemed vested and in the case of stock options and stock
appreciation rights, will be deemed exercisable in those shares that would have
vested and become exercisable had he remained in continuous service through
December 31, 2020.

C.If Client terminates Consultant’s services with the Company for convenience
pursuant to Section 7.2 of the Consulting Agreement prior to December 31, 2020,
(i) any unvested portion of the Equity Awards shall remain outstanding through
December 31, 2020 or the occurrence of a Change of Control (whichever is
earlier) so that any acceleration benefits can be provided for if a Change of
Control occurs before such date, and (ii) if subsequent to such termination, a
Change of Control occurs prior to December 31, 2020, then Client will accelerate
the vesting of the Equity Awards such that Consultant will be deemed vested and
in the case of stock options and stock appreciation rights, will be deemed
exercisable in those shares that would have vested and become exercisable had he
remained in continuous service through December 31, 2020.  If no Change of
Control occurs prior to December 31, 2020, any unvested portion of the Equity
Awards automatically will be forfeited without having vested.  If Client
terminates the Consulting Agreement for Cause, or Consultant terminates the
Consulting Agreement for any reason, then the Equity Awards will terminate as of
the last day of the Term and will not be subject to any acceleration in the
event of a subsequent Change of Control.

 

--------------------------------------------------------------------------------

 

D.Definition of Change of Control.  For purposes of this Statement of Work,
“Change of Control” means the occurrence of any of the following events:

(1)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
Client representing 50% or more of the total voting power represented by
Client’s then outstanding voting securities; or

(2)the consummation of the sale or disposition by Client of all or substantially
all of Client’s assets; or

(3)the consummation of a merger or consolidation of Client with any other
corporation, other than a merger or consolidation which would result in the
voting securities of Client outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least 50% of the total
voting power represented by the voting securities of Client or such surviving
entity or its parent outstanding immediately after such merger or consolidation.

Notwithstanding the foregoing, a transaction will not be a Change of Control
unless the transaction qualifies as a change in control event within the meaning
of Section 409A.  

4.Term.  This Statement of Work shall terminate upon the termination of the
Consulting Agreement.

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have caused this Statement of Work Agreement to
be executed by their duly authorized representative.

 

QUOTIENT TECHNOLOGY INC.

 

By:

/s/ Jillian Slagter

 

 

Jillian Slagter

(Printed Name)

 

Title:

Chief HR Officer

 

MIR AAMIR

/s/ Mir Aamir

(Signature)

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1

 

Equity Awards

 

Award

Number

Grant

Date

Granted

Shares

 

 

 

Options

 

 

00000599

2/17/2016

35,250

00001006

2/17/2016

364,750

00003288

2/14/2017

200,000

00003991

3/1/2018

347,000

00004526

3/1/2019

399,372

 

 

 

RSUs

 

 

R0001795

2/17/2016

31,250

R0001796

8/5/2016

125,000

R0003298

2/14/2017

75,000

00003978

3/1/2018

254,000

00004512

3/1/2019

200,803

 

 

--------------------------------------------------------------------------------

 

STATEMENT OF WORK

EFFECTIVE AS OF THE EFFECTIVE DATE

This Statement of Work is governed by the terms of the Consulting Agreement in
effect between Quotient TECHNOLOGY INC. (‘‘Company’’) and MIR Aamir
(‘‘Consultant’’). In the event that any item in this Statement of work is
inconsistent with that Agreement, the terms of this Statement of Work will
govern.

1.Services.     Consultant shall advise the Company in any area of his expertise
(the ‘‘Services’’), as requested by the Company's the Board of Directors or CEO.
Consultant shall perform no more than eight (8) hours of Services per week.
Consultant understands and agrees that he may not communicate on behalf of,
referencing, or representing Client, in any manner with any customer, partner or
prospect of Client without prior written approval by Client’s CEO.

2.Cash Compensation.     Consultant shall not be entitled to any cash
compensation for the Services.

5.3.Equity Compensation.

A.The equity awards set forth in Schedule l hereto (the ‘‘Equity Awards’’),
which were granted to Consultant while Consultant served as an employee for the
Company, shall continue to vest during the Term, and shall continue to be
governed in all respect the terms of the governing plan documents, grant notices
and equity agreements. Any remaining equity awards granted to Consultant while
an employee (i) are hereby amended to provide that vesting will cease and (ii)
any unvested portion of such awards will be forfeited, in each case as of
Consultant's last day of employment with the Company. The terms of such
remaining equity awards will otherwise remain unchanged.

B.If. during the Term. Client consummates a Change of Control (as defined
below), then Client will accelerate the vesting of the Equity Awards such that
Consultant will be deemed vested and in the case of stock options and stock
appreciation rights, will be deemed exercisable in those shares that would have
vested and become exercisable had he remained in continuous service through
December 31, 2020.

C.If Client terminates Consultant’s services with the Company for convenience
pursuant to Section 7.2 of the Consulting Agreement prior to December 31, 2020,
(i) any unvested portion of the Equity Awards shall
remain  outstanding  through  December  31, 2020 or the occurrence of a Change
of Control (whichever is earlier) so that any  acceleration benefits can be
provided for if a Change of Control  occurs before  such date, and (ii) if
subsequent to such termination, a Change of Control occurs prior to December 31,
2020, then Client will accelerate the vesting of the Equity Awards such that
Consultant will be deemed vested and in the case of stock options and stock
appreciation rights, will be deemed exercisable in those shares that would have
vested and become exercisable had he remained in continuous service through
December 31, 2020. If no Change of Control occurs prior to December 31, 2020,
any unvested portion of the Equity Awards automatically will be forfeited
without having vested. If Client terminates the Consulting Agreement for Cause,
or Consultant terminates the Consulting Agreement for any reason, then the
Equity Awards will terminate as of the last day of the Term and will not be
subject to any acceleration in the event of a subsequent Change of Control.

 

--------------------------------------------------------------------------------

 

D.Definition of Change of Control. For purposes of this Statement of Work.
‘‘Change of Control” means the occurrence of any of the following events:

(1)any ‘‘person’’ (as such term is used in Sections l3(d) and l4(d) of the
Securities Exchange Act of l934, as amended) becomes the ‘‘beneficial owner’’
(as defined in Rule l3d-3 under said Act), directly or indirectly, of securities
of Client representing 50% or more of the total voting power represented by
Client' s then outstanding voting securities; or

(2)the consummation of the sale or disposition by Client of all or substantially
all of Client's assets; or

(3)the consummation of a merger or consolidation of Client with any other
corporation, other than a merger or consolidation which would result in the
voting securities of Client outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or  its  parent) at  least 50% of the total
voting power represented by the voting securities of Client or such surviving
entity or its parent outstanding immediately after such merger or consolidation.

Notwithstanding the foregoing, a transaction will not be a Change of Control
unless the transaction qualifies as a change in control event within the meaning
of Section 409A.

4.Term.     This Statement of Work shall terminate upon the termination of the
Consulting Agreement.

 

--------------------------------------------------------------------------------

 

SCHEDULE l

Equity Awards

 

Award

Number

Grant

Date

Granted

Shares

 

 

 

Options

 

 

00000599

2/17/2016

35,250

00001006

2/17/2016

364,750

00003288

2/14/2017

200,000

00003991

3/1/2018

347,000

00004526

3/1/2019

399,372

 

 

 

RSUs

 

 

R0001795

2/17/2016

31,250

R0001796

8/5/2016

125,000

R0003298

2/14/2017

75,000

00003978

3/1/2018

254,000

00004512

3/1/2019

200,803

 

 

--------------------------------------------------------------------------------

 

A.IN WITNESS WHEREOF, the parties have caused this Statement of Work Agreement
to be executed by their duly authorized representative.

 

QUOTIENT TECHNOLOGY INC.

 

 

BY:

/s/ Jillian Slagter

 

 

Jillian Slagter

 

(Printed Name)

 

 

Title:

Chief HR Officer

 

 

MIR AAMIR

 

 

 

Mir Aamir

 

(Signature)

 

 